UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 15-1490


MICHAEL MCCLOUD,

                Plaintiff - Appellant,

          v.

L. JACKSON, Police Officer,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Mark S. Davis, District
Judge. (4:14-cv-00101-MSD-LRL)


Submitted:   September 28, 2015          Decided:   September 30, 2015


Before WILKINSON, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael McCloud, Appellant Pro Se.   Adonica Baine, Darlene P.
Bradberry, OFFICE OF THE CITY ATTORNEY, Newport News, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Michael McCloud appeals the district court’s order granting

the Defendant’s Fed. R. Civ. P. 12(b)(6) motion to dismiss his

42 U.S.C. § 1983 (2012) complaint.            We have reviewed the record

and   find    no    reversible    error.      Accordingly,      we    affirm   for

substantially the reasons stated by the district court. ∗                      See

McCloud v. Jackson, No. 4:14-cv-00101-MSD-LRL (E.D. Va. Apr. 3,

2015).       We dispense with oral argument because the facts and

legal     contentions      are   adequately   presented    in   the    materials

before    this     court   and   argument   would   not   aid   the   decisional

process.



                                                                        AFFIRMED




      ∗We agree that McCloud’s complaint failed to state a
plausible claim for relief, and Defendant’s Fed. R. Civ. P.
12(b)(6) motion was properly granted on this basis.       McCloud
claimed the Defendant did not have probable cause for a traffic
stop that resulted in McCloud being charged with and convicted
of displaying a counterfeit safety inspection sticker. However,
the Defendant was not required to have probable cause for the
investigatory stop but only a reasonable basis to suspect him of
breaking the law. See Heien v. North Carolina, 135 S. Ct. 530,
536 (2014).    The complaint failed to state a plausible claim
because it did not contain sufficient factual allegations for a
court to infer that the Defendant did not have such reasonable
suspicion when he stopped McCloud. We note, however, that this
claim was not barred by Heck v. Humphrey, 512 U.S. 477 (1994),
because the conviction only resulted in a fine.     See Covey v.
Assessor of Ohio Cnty., 777 F.3d 186, 197 (4th Cir. 2015).



                                        2